      Case 2:18-cr-00320-RFB-VCF Document 61 Filed 03/10/21 Page 1 of 3



1    HOFLAND & TOMSHECK
     Joshua Tomsheck, Esq.
2    State Bar of Nevada No. 009210
     josht@hoflandlaw.com
3    228 South 4th Street, 1st Floor
     Las Vegas, Nevada 89101
     (702) 895-6760
4
     (702) 731-6910 facsimile
     Attorney for Defendant
5
                              IN THE UNITED STATES DISTRICT COURT
6                                  FOR THE DISTRICT OF NEVADA
                                              -oOo-
7
      UNITED STATES OF AMERICA,                               Case No. 2:18-cr-00320-RFB-VCF
8
                              Plaintiff,            vs.                 Stipulation to Continue
9                                                                   Sentencing and Disposition Date
      RICHARD ANTHONY HERNANDEZ,
10
                             Defendant.
11
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
12
     United States Attorney, and Bianca R. Pucci, Esq., Assistant United States Attorney, counsel for the
13
     United States of America, and Joshua Tomsheck, Esq., counsel for Defendant Richard Anthony
14
     Hernandez, that the Sentencing and Disposition currently scheduled for March 18, 2021 at 10:00a.m.
15
     be vacated and continued for thirty (30) days, or to a date and time to be set by this Honorable Court.
16
            This stipulation is entered into for the following reasons:
17          1. This is the second Sentencing and Disposition continuance request.
18          2. Defense counsel needs additional time to visit and discuss various matters with the

19              Defendant.

20          3. The Defendant is in custody and does not object to this continuance.

21          4. The Defendant will sign his waiver of in-person appearance.

22          5. The parties agree to the continuance.

23

24

                                                          1
      Case 2:18-cr-00320-RFB-VCF Document 61 Filed 03/10/21 Page 2 of 3



1           6. For the above stated reasons, the parties agree that a continuance of the Sentencing and

2              Disposition Date would best serve the ends of justice in this case.

3
            DATED this 10th day of March 2021.
4

5    Respectfully submitted,

6    NICHOLAS A. TRUTANICH
     UNITED STATES ATTORNEY
7
     /s/_Bianca R. Pucci__________                        /s/ _Joshua Tomsheck___________
8    BIANCA R. PUCCI, ESQ.                                JOSHUA TOMSHECK, ESQ.
     Assistant United States Attorney                     Attorney for Defendant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                      2
      Case 2:18-cr-00320-RFB-VCF Document 61 Filed 03/10/21 Page 3 of 3



1                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
2                                             -oOo-

3     UNITED STATES OF AMERICA,                             Case No. 2:18-cr-00320-RFB-VCF

4                             Plaintiff,          vs.
                                                                                ORDER
5     RICHARD ANTHONY HERNANDEZ,

6                             Defendant.

7            Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
     finds that:
8
            1. This is the second Sentencing and Disposition continuance request.
9           2. Defense counsel needs additional time to visit and discuss various matters with the
10             Defendant.

11          3. The Defendant is in custody and does not object to this continuance.

12          4. The Defendant will sign his waiver of in-person appearance.

13          5. The parties agree to the continuance.

14          6. For the above stated reasons, the parties agree that a continuance of the Sentencing and

15             Disposition Date would best serve the ends of justice in this case.

16
            IT IS ORDERED that the Sentencing currently scheduled for March 18, 2021 at 10:00a.m., be
17   vacated and continued to April          29                         11:00              in LV Courtroom
                                                            , 2021 at             ___
                                                                                  a.m/p.m.
18   7C by videoconference.
                  10th day of ________,
                               March _______.
                                        2021
19          DATED ____

20                                                _______________________________________
                                                  RICHARD F. BOULWARE, II
21                                                UNITED STATES DISTRICT JUDGE

22

23

24

                                                        3
